DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 01/29/2021 has been received.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/20/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-9 and 26-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn as the claims no longer recite a trademark.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 1-4,7-9,32-33 and 35 under 35 U.S.C. 102a1 as being anticipated by Garcia-Arocena (The Jackson Laboratory News and Insights, March 2016, https://www.jax.org/news-and-insights/jax-blog/2016/march/what-makes-nsg-sgm3-a-revolutionary-strain, accessed 09/10/2020) is withdrawn as Garcia-Arocena does not teach assessing metastasis, which is now recited in claim 1.

The rejection of claims 1-5,7,27,30,32-33,35-36 under 35 U.S.C. 102a2 as being anticipated by WO 2018/102546 (claiming priority to US Provisional 62/428,131 filed 11/30/2016) is withdrawn as the instant application and ‘546 are commonly owned.

The rejection of claim(s) 1-3, 7-9,32,35 under 35 U.S.C. 102a1 as being anticipated by Yao (Cancer Research, published July 2016 and presented April 2016, 76:14, page 2332) is withdrawn as Yao does not teach assessing metastasis, which is now recited in claim 1.

The rejection of claim(s) 1-3, 7-9,32-33,35 under 35 U.S.C. 102a1 as being anticipated by Yao(A) (Journal of Clinical Oncology, 34:15_suppl., page 3074, published May 2016; IDS) is withdrawn as Yao(A) does not teach assessing metastasis, which is now recited in claim 1.

The rejection of claim(s) 1,2,6-7,27-28,30, and 32-34 under 35 U.S.C. 102a1 as being anticipated by Wunderlich (Leukemia, 24, pages 1785-1788, 2010) is withdrawn in light of Applicant’s arguments that Wunderlich did not teach metastasis.

The rejection of claim(s) 1-5, 7-9 under 35 U.S.C. 102a1 as being anticipated by Aryee (2015, Journal of Immunology, 194:Supplement 211.36) does not teach assessing metastasis, which is now recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1,8 and 9 under 35 U.S.C. 103 as being unpatentable over WO 2018/102546 (claiming priority to US Provisional 62/428,131 filed 11/30/2016) is withdrawn as the instant application and ‘546 are commonly owned.
	The rejection of claims 1,8 and 31 under 35 U.S.C. 103 as being unpatentable over WO 2018/102546 (claiming priority to US Provisional 62/428,131 filed 11/30/2016) in view of Plimack (Journal of Clinical Oncology 33, no. 15_suppl (May 20, 2015) 4502-4502) is withdrawn as the instant application and ‘546 are commonly owned.
	The rejection of claims 1,6,28 and 34 under 35 U.S.C. 103 as being unpatentable over WO 2018/102546 (claiming priority to US Provisional 62/428,131 filed 11/30/2016) in view of Wunderlich (2010) is withdrawn as the instant application and ‘546 are commonly owned.
The rejection of claims 1,4,6,26,28-29 and 34 under 35 U.S.C. 103 as being unpatentable over WO 2018/102546 (claiming priority to US Provisional 62/428,131 filed 11/30/2016) in view of Rozenberg (2010, Melanoma Res, 20(5): 361-371) is withdrawn as the instant application and ‘546 are commonly owned.
The rejection of claims 1,6,27-28 and 34 under 35 U.S.C. 103 as being unpatentable over WO 2018/102546 (claiming priority to US Provisional 62/428,131 filed 11/30/2016) in view of Wege (2014, mAbs, s6:4, 968-977) is withdrawn as the instant application and ‘546 are commonly owned.
Claims 1,8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Arocena (The Jackson Laboratory News and Insights, March 2016, https://www.jax.org/news-and-insights/jax-blog/2016/march/what-makes-nsg-sgm3-a-revolutionary-strain, accessed 09/10/2020) in view of Plimack (Journal of Clinical Oncology 33, no. 15_suppl (May 20, 2015) 4502-4502) is withdrawn as neither Garcia-Arocena nor Plimack taught assessing metastasis, which is now recited in claim 1.
	
The rejection of claims 1,6,28 and 34 under 35 U.S.C. 103 as being unpatentable over Garcia-Arocena (The Jackson Laboratory News and Insights, March 2016, https://www.jax.org/news-and-insights/jax-blog/2016/march/what-makes-nsg-sgm3-a-revolutionary-strain, accessed 09/10/2020) in view of Wunderlich (2010) is withdrawn as neither Garcia-Arocena nor Wunderlich taught assessing metastasis, which is now recited in claim 1.

Claims 1,4,26,28-29 and 34 remain rejected and claims 2,3,5,7-9,27,30-33,35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Arocena (The Jackson .
The newly rejected claims are added as necessitated by the incorporation of the limitations of claim 6 into claim 1.
With regard to claim 1, Garcia-Arocena teaches that The Jackson Laboratory taught co-engrafting NOD-SCID-IL2 gc-/- mice expressing transgenes encoding human SCF, GM-CSF, and IL-3 with human hematopoetic stem cells (claim 2) and a patient-derived xenograft (PDX), including AML, breast tumor and lung tumor. The genetic alterations were made on the NOD.Cg-Prkdscid Il2rgtm1Wjl/SzJ background as required by newly added claim 37.  Figure 1 shows data where the xenograft was breast cancer (claim 3 and 35). The mice were treated with Pembrolizumab, Q5Dx5 (claims 8 and 31) and tumor volume was assessed (claims 7-9) (see Figure 1 and section 4). The mice have increased CD33+ cell counts comparted to the NSG mouse (claim 32), see section 2 and would inherently express other myeloid markers, meeting the limitation of claim 33.
Garcia-Arocena did not teach melanoma or A375, A2058, Me275 or WM1366 cells as recited in claim 26 and did not teach assessing metastasis as now required by claim 1. However, Garcia-Arocena is not limiting with regard to which types of tumor cells can be investigated using the NSG-SGM3 mouse and teaches use of AML, breast and lung cancer cells. The cells of claim 26 were known and obvious at the time of the invention. Rozenberg taught each of the melanoma cells lines recited in claim 26, as well as others (see Table 1). Rozenberg also taught assessing metastasis of the melanoma cells in the mice using markers, which are antigens (claim 29) (claim 1) following injection of 5x10^5 melanoma cells (claim 27) and 
It would have been obvious to use melanomas such as A375, A2058, Me275 and WM1366 cells, in the PDX NSG-SGM3 model of Garcia-Arocena to arrive at the claimed method of assessing metastasis of melanoma cells at periods up to 3 months in the NSG-SGM3 mouse. One would have been motivated to make such a substitution because ‘Garcia-Arocena was not limited with regard to cancer cell type used in the model and Rozenberg taught that the metastatic melanomas, including A375, A2058, Me275 and WM1366 were among the most lethal of skin tumors. One would have had a reasonable expectation of success because the combination merely requires substitution of one tumor cell type for another in a method of assessment.

Applicant argues that Rozenberg does not teach assessing metastasis as defined by the specification as “the development of secondary malignant growths as a distance from the primary site of cancer”. Applicant argues that the tumor cells that Rozenberg observed at a distance from the primary site were not malignant growths. In response, the claim requires assessing metastasis. The title of the Rozenberg publication is “Metastasis in an Orthotopic Murine Model of Melanoma is Independent of RAS/RAF Mutation.  Applicant is directed to Rozenberg at page 4, “Imaging of metastatic cells in organs” and page 6, “Detection of metastases”. Thus, Rozenberg did assess metastasis. 
Applicant also argues that there was no reason to combine Garcia-Arocena and Rozenberg because Rozenberg used a NOD-SCID mouse that did not express human SCF, GM-CSF and IL-3. In response, if all of the limitations of claim 1 were met by Rozenberg then Rozenberg would be used as the basis of a rejection under35 USC 102. Gaarcia-Arocena is the 
Finally, Applicant argues that the was no reasonable expectation of success in combining the references as Rozenberg taught only a small number of individual melanoma cells in the lungs and brain and this there was no reasonable expectation that the mouse of Garcia-Arocena could be used to study potential treatment. In response, this argument is not persuasive as the claims only require assessing metastasis. 

Claims 1,27-28 and 34 remain rejected and claims 2,3,7-9,30,33,35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Arocena (The Jackson Laboratory News and Insights, March 2016, https://www.jax.org/news-and-insights/jax-blog/2016/march/what-makes-nsg-sgm3-a-revolutionary-strain, accessed 09/10/2020)  in view of Wege (2014, mAbs, s6:4, 968-977).
The newly rejected claims are added as necessitated by the incorporation of the limitations of claim 6 into claim 1.
With regard to claim 1, Garcia-Arocena teaches that The Jackson Laboratory taught co-engrafting NOD-SCID-IL2 gc-/- mice expressing transgenes encoding human SCF, GM-CSF, and IL-3 with human hematopoetic stem cells (claim 2) and a patient-derived xenograft (PDX). The genetic alterations were made on the NOD.Cg-Prkdscid Il2rgtm1Wjl/SzJ background as required by newly added claim 37. Figure 1 shows data where the xenograft was breast cancer (claim 3 and 35). The mice were treated with Pembrolizumab and tumor volume was assessed (claims 7-9) (see Figure 1 and section 4). The mice have increased CD33+ cell counts comparted to the NSG mouse (claim 32), see section 2 and would inherently express other myeloid markers, meeting the limitation of claim 33.

However, prior to Garcia-Arocena, Wege taught a similar model mouse, the NSG mouse, which lacks the hSCF, GM-CSF and IL-3 genes of the claimed NSG-SGM3 mouse that was used by Garcia-Arocena. Wege did teach injection of G-CSF, h-SCF and IL-3 into the NSG mouse to increase myeloid populations, akin to the SGM3 portion of the NSG-SGM3 mouse. Wege found that the mice, transplanted with human HSCs and breast cancer cells (3x10^6, claim 27), show breast cancer metastasis to distant organs including liver, lung and brain at 3 months post-transplant, meeting the limitations of claim 6 and 28. The distant organs were observed to express the cancer antigen HER2, meeting the limitations of claim 34. Wege discusses using the model to test anti-cancer therapeutics.
It would have been obvious at the time of filing to combine the teachings of Garcia-Arocena, which was a fully transgenic model of the mouse of Wege that was partly transgenic and partly reconstituted in vivo to express hSCF, GM, CSF and IL3 to increase the myeloid portion of human immune cells. Upon such a combination it would be obvious that the claimed method would result in and lend itself to assessment of metastasis at periods up to 90 days using similar cell numbers and markers, meeting the limitations of the claims as set forth above. One of skill in the art would have been motivated to turn to Wege for guidance in analyzing the mouse model of Garcia-Arocena, which lacked the experimental details necessary to anticipate the dependent claims.

Applicant argues that there was no reason to combine Garcia-Arocena and Rozenberg because Wege used a NOD-SCID mouse that did not express human SCF, GM-CSF and IL-3 amd the skilled artisamn would not have been motivated to use the mouse expressing the . 

Claims 1,27-28 and 34 remain rejected and claims 2-3,7-9, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (Cancer Research, published July 2016 and presented April 2016, 76:14, page 2332) in view of Wege (2014, mAbs, s6:4, 968-977).
The newly rejected claims are added as necessitated by the incorporation of the limitations of claim 6 into claim 1.

Yao taught assessment of checkpoint inhibitors (assessment of one or more properties) on patient-derived tumor xenografts (human cancer cells) engrafted into NSG™-SGM3, meeting the limitations of claim 1. With regard to claim 2, the mice, lacking an endogenous immune system, had been reconstituted with a human immune system by engrafting human CD34+ hematopoietic progenitor cells. With regard to clarn 3 and 35, the PDX were from BR1126, which is a metastatic breast cancer line. Tumor growth was assessed, which is a metabolic and life cycle feature as recited in claim 7. The mice were treated with mAb pembrolizumab, meeting the limitations of claim 8, reducing tumor growth, meeting the limitations of claim 9. A majority of the hCD45+ cells in the hu-NSG-SGM3 mouse were CD33+ myeloid cells and would inherently express other myeloid markers, meeting the limitation of claims 32-33.
Yao, being an abstract lacking details, did not teach limitations of the dependent claims 9,27-28  and 34. However, prior to Yao, Wege taught a similar model mouse, the NSG mouse, which lacks the hSCF, GM-CSF and IL-3 genes of the claimed NSG-SGM3 mouse that was used by Yao. Wege did teach injection of G-CSF, h-SCF and IL-3 into the NSG mouse to increase 
	It would have been obvious at the time of filing to combine the teachings of Yao, which was a fully transgenic model of the mouse of Wege that was partly transgenic and partly reconstituted in vivo to express hSCF, GM, CSF and IL3 to increase the myeloid portion of human immune cells. Upon such a combination it would be obvious that the claimed method would result in and lend itself to assessment of metastasis at periods up to 90 days using similar cell numbers and markers, meeting the limitations of the claims as set forth above. One of skill in the art would have been motivated to turn to Wege for guidance in analyzing the mouse model of Yao, which lacked the experimental details necessary to anticipate the dependent claims.
	Applicant argues neither reference teaches metastasis of the introduced cancer cells as Wege does not teach a relationship between immune cells and metastasis of cancer cells not does it suggest an effect of SCF, GM-CSF or IL-3 on metastasis. In response, these are not requirements of the claims or to render the claims obvious. Wege did assess metastasis which is what is required by claim 1.
9.  Claims 1,8-9,27-28 and 34 remain rejected and claims 1-3, 7,30,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao(A) (Journal of Clinical Oncology, 34:15_suppl., page 3074, published May 2016) in view of Wege (2014, mAbs, s6:4, 968-977).

Yao(A), being an abstract lacking details, did not teach limitations of the dependent claims. However, prior to Yao (A), Wege taught a similar model mouse, the NSG mouse, which lacks the hSCF, GM-CSF and IL-3 genes of the claimed NSG-SGM3 mouse that was used by Yao. Wege did teach injection of G-CSF, h-SCF and IL-3 into the NSG mouse to increase myeloid populations. Wege found that the mice, transplanted with human HSCs and breast cancer cells (3x10^6, claim 27), show breast cancer metastasis to distant organs including liver, lung and brain at 3  months post-transplant, meeting the limitations of claim 6 and 28. The distant organs were observed to express the cancer antigen HER2, meeting the limitations of claim 34. Wege discusses using the model to test anti-cancer therapeutics as recited by claim 9.
	It would have been obvious at the time of filing to combine the teachings of Yao, which was a fully transgenic model of the mouse of Wege that was partly transgenic and partly reconstituted in vivo to express hSCF, GM, CSF and IL3 to increase the myeloid portion of human immune cells. Upon such a combination it would be obvious that the claimed method would result in and lend itself to assessment of metastasis at periods up to 90 days using 
	Applicant argues neither reference teaches metastasis of the introduced cancer cells as Wege does not teach a relationship between immune cells and metastasis of cancer cells not does it suggest an effect of SCF, GM-CSF or IL-3 on metastasis. In response, these are not requirements of the claims or to render the claims obvious. Wege did assess metastasis which is what is required by claim 1.
Secondary 103 rejections over claim 31
10. Claims 1,8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Arocena (The Jackson Laboratory News and Insights, March 2016, https://www.jax.org/news-and-insights/jax-blog/2016/march/what-makes-nsg-sgm3-a-revolutionary-strain, accessed 09/10/2020) in view of Wege (2014, mAbs, s6:4, 968-977) as set forth for claims 1-3,7-9,27-28,30 and 33-35 above and further in view of Plimack (Journal of Clinical Oncology 33, no. 15_suppl (May 20, 2015) 4502-4502).
Garcia-Arocena and Wege meet the limitations of claim 1 and 8 as set forth above. 'Garcia-Arocena did not teach treating the mouse with a therapeutic agent multiple times over 5 -8 weeks.
However, Plimack taught treatment of bladder cancer using pembrolizumab by administering every 2 weeks until a complete response was obtained with response evaluation every 8 weeks.
.
11. Claims 1,8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (Cancer Research, published July 2016 and presented April 2016, 76:14, page 2332) in view of Wege (2014, mAbs, s6:4, 968-977) as set forth for claims 1-3,7-9,30 and 34-35 above and further in view of Plimack (Journal of Clinical Oncology 33, no. 15_suppl (May 20, 2015) 4502-4502).
Yao and Wege meet the limitations of claim 1 and 8 as set forth above. Yao did not teach treating the mouse with a therapeutic agent multiple times over 5 -8 weeks.
However, Plimack taught treatment of bladder cancer using pembrolizumab by administering every 2 weeks until a complete response was obtained with response evaluation every 8 weeks.
It would have been obvious to use the treatment course for pembrolizumab known to be effective in humans, in the mouse model of Yao arrive at the invention as claimed in claim 31. One would have been motivated to make such a combination because that treatment regimen was effective in humans and would be a logical starting point in the humanized mouse model.
12. Claims 1,8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao(A) (Journal of Clinical Oncology, 34:15_suppl., page 3074, published May 2016) in view of Wege (2014, mAbs, s6:4, 968-977) as set forth for claims 1-3,7-9,27,28,30 and 34-35 above (Journal of Clinical Oncology 33, no. 15_suppl (May 20, 2015) 4502-4502).
Yao(A) and Wege meet the limitations of claim 1 and 8 as set forth above. Yao did not teach treating the mouse with a therapeutic agent multiple times over 5 -8 weeks.
However, Plimack taught treatment of bladder cancer using pembrolizumab by administering every 2 weeks until a complete response was obtained with response evaluation every 8 weeks.
It would have been obvious to use the treatment course for pembrolizumab known to be effective in humans, in the mouse model of Yao(A) arrive at the invention as claimed in claim 31. One would have been motivated to make such a combination because that treatment regimen was effective in humans and would be a logical starting point in the humanized mouse model.
Secondary 103 rejection over claim 36
13. Claims 1,3 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Arocena (The Jackson Laboratory News and Insights, March 2016, https://www.jax.org/news-and-insights/jax-blog/2016/march/what-makes-nsg-sgm3-a-revolutionary-strain, accessed 09/10/2020) in view of Rozenberg (2010, Melanoma Res, 20(5): 361-371) as set forth for claims 1-5,7-9,26-35 and 37 above and further in view of Go (July 2017, Pancreas, 46:813-819).
Garcia-Arocena and Rozenberg meet the limitations of claim 1 and 3 as set forth above. 'Garcia-Arocena taught the use of the NSG-SGM3 model mouse as a model for xenograft engraftment, including multiple cancer types and types of AML that do not normally engraft in 
However, Go taught pancreatic cancer cells in the similar NSG mice (lack the human SCF. GM-CSF and IL-3). Go found that pancreatic cancer cells do engrafdt and metastasize in the NSG mouse.
It would have been obvious to use mouse model of Garcia-Arocena, known to be a more advanced PDX model over the NSG mouse of Go, as a transplant recipient for pancreatic cancer cells taught by Go to arrive at the invention as claimed in claim 36. One would have been motivated to make such a combination because Garcia-Arocena taught the expression of the human transgenes in the NSG mouse model was improved in that not only does it lack mature T and B and NK cells in addition to mouse cytokine signaling as with the NSG mouse of Go, it expresses human cytokines that allow a human immune system to populate. One would have a reasonable expectation of success in making such a combination because the NSG-SGM3 was based upon the NSG mouse and taught to be the next step in therapeutic screening as exemplified by successful use with multiple disparate cancer types.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632